DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 4/14/2021 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 1, 7, and 22, and the addition of claims 33-37 have been made of record.
Claims 1-4, 7-8, 17-20, 22, 26, 28, 30 and 33-37 are pending.
Claims 18-20, 22, 26, 28 and 30 remain withdrawn for the reasons of record at pg. 2 of the office action of 10/29/2020.

Claims 1-4, 7-8, 17 and 33-37 are under examination to the extent they read on the elected species (X1=E, X2=A, X3=R; and amino acid sequence of SEQ ID NO: 3.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 4/14/2021 and 5/28/2021 have been considered.
Response to Arguments
Claim Rejections - 35 USC § 103-withdrawn
The rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Huaizu (IDS, CN 103509118) in view of Diers et al. (US 2003/0040601) is withdrawn in view of applicants’ amendments to claim 1. However, in view of applicants’ arguments to expand the examination of claim 7 to other non-elected species, a new ground of 
Double Patenting-withdrawn
The rejection of claims 1-4, 7-8, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-15 of U.S. Patent No. 10,597,435 is withdrawn in view of applicant’s filing of an electronic TD on 4/14/2021.
The rejection of claim 17 under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 10,597,435 is withdrawn in view of applicant’s amendments to claim 1.

New Ground of Rejection necessitated by Applicants amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 1 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 depends from a later recited claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Huaizu (IDS, CN 103509118), Diers et al. (previously presented, US 2003/0040601).
It is noted that claims 2-3 and 33-34 are drawn to an inherent property of a fusion protein of claim 7.
The instantly claimed invention is broadly drawn to in insulin –Fc fusion protein comprising B-chain peptide, a C-chain peptide and an A-chain peptide wherein the amino acid sequence of C-chain is AAK, and the amino acid chain of A-chain is SEQ ID 
It is noted that if X1 is E, X2 is Y and X3 is R, then insulin B-chain is well known (see sequence search result for SEQ ID NO: 28 in SCORE).
 Huaizu teaches an insulin fusion protein with the formula BCA-Fc, wherein B is insulin B-chain, C is a peptide linker of 4-50 amino acids [0006], A is insulin A-chain and Fc is an immunoglobulin Fc portion of an immunoglobulin. They use the same insulin A-Chain and B-chain as being instantly claimed. Human IgG-Fc is well known in the art (see SCORE search results 9/29/2020). They do not teach that the linker comprises AAK.
Diers et al teach expressing insulin analogs precursors comprising insulin B-chain connected to insulin A-chain via a connection peptide AAK (Table 1) [0074]. Additionally, use of a small peptide (AAK) is well known in the art (see US 20060264606, 20090282583, 20130011378, 20130190476, 20140057841, and Baeshen et al., Microbial Cell Factories, 13: 141, (2014)). In the instant claim of an insulin fusion with an Fc would comprise the functionality of claims 2-3 and 33-34, unless evidence to contrary.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a linker of amino acid AAK as taught by Diers et al to connect insulin A-chain and insulin B-chain as taught by Huaizu et al for making a fusion of insulin with an fc. Additionally, one would have been motivated to do so because Diers et al teach expressing insulin analog where they used AAK as a 
 “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huaizu (CN 103509118 (IDS, 2014)) in view of Diers et al. (previously presented, US 2003/0040601) as applied to claim1-4 above, and further in view of  CN101891823 (also published as CN 201510372976). Claim 7 is further drawn to the insulin-Fc fusion protein of claim 1, wherein the insulin polypeptide is fused to the Fc fragment via a peptide linker, and where peptide linker comprises amino acid sequence of SEQ ID NO: 20.
The teachings of Huaizu and Diers et al. are summarized as set forth above. Neither Huaizu nor Diers et al. teach attaching Fc with the insulin polypeptide. 
CN101891823 teaches a fusion protein exendin-4 with IgG2 Fc (see abstract). CN101891823 teaches that exendin-4 is attached with human IgG2Fc via a linker peptide wherein the linker peptide comprises amino acid sequence of GGGGSGGGG [0053] (see sequence alignment below).
RESULT 1

ID   AZI22984 standard; peptide; 9 AA.
XX
AC   AZI22984;
XX
DT   07-JUL-2011  (first entry)
XX
DE   Linker peptide sequence SEQ ID NO:3 #2.
XX
KW   anorectic; antidiabetic; diabetes mellitus; fusion protein;
KW   gastrointestinal-gen.; hormone; metabolic-gen.; nutrition-disorder-gen.;
KW   obesity; protein production; therapeutic; tissue regeneration.
XX
OS   Synthetic.
XX
CC PN   CN101891823-A.
XX
CC PD   24-NOV-2010.
XX
CC PF   11-JUN-2010; 2010CN-10205166.
XX
PR   11-JUN-2010; 2010CN-10205166.
XX
CC PA   (BEIJ-) BEIJING JINGYI TECHNOLOGY DEV CO LTD.
XX
CC PI   Tu H, Cn,  Bai X, Cn,  Li X, Cn;
XX
DR   WPI; 2011-A13163/40.
XX
CC PT   New exendin-4 and analog fusion protein useful for preparing protein drug
CC PT   for treating diabetes and obesity, obtained by fusing exendin-4 and 
CC PT   analog with human immunoglobulin G2-Fc by connection peptide and fc 
CC PT   fragment of immunoglobulin G.
XX
CC PS   Claim 15; SEQ ID NO 3; 20pp; Chinese.
XX
CC   The invention relates to a novel exendin-4 or its analog comprising 
CC   fusion protein useful in drug composition for treating diabetes and 
CC   obesity. The fusion protein is obtained by fusing exendin-4 or its analog
CC   with human immunoglobulin (Ig)G2-Fc by connection peptide and fc fragment
CC   of IgG. Also claimed is: a polynucleotide sequence encoding the above-
CC   mentioned fusion protein; a vector comprising the above-mentioned 
CC   polynucleotide sequence; a host cell obtained by transfecting the above-
CC   mentioned vector; and a method of preparing the above-mentioned fusion 
CC   protein. The exendin-4 or its analog comprising fusion protein is also 
CC   used for: promoting regeneration and repair of islet beta cells, insulin 
CC   secretion, increasing the number of islet beta cells, improving 
CC   sensitivity of organism to insulin, reducing plasma glucose, and 
CC   inhibiting gastrointestinal motility. The fusion protein has excellent 
CC   stability and prolonged shelf-life in vivo. The present sequence is a 
CC   linker peptide used in the invention to obtain fusion protein for 
CC   treating diabetes and obesity. Note: There are 5 different versions of 
CC   SEQ ID NO:3, one shown in the sequence listing (see AZI22981) and the 
CC   other 4 shown in claim 15-18 of the specification (see AZI22984-

XX
SQ   Sequence 9 AA;

  Query Match             100.0%;  Score 52;  DB 18;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGGGAGGGG 9
              |||||||||
Db          1 GGGGAGGGG 9
Conclusion
Claims 1-4, 7-8, and 33-36 are rejected.
Claims 17 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYAN CHANDRA/Primary Examiner, Art Unit 1646